Case 6:19-cv-01333-RBD-EJK Document 118 Filed 07/16/20 Page 1 of 4 PageID 1870




                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

     NICHIA CORPORATION,                             )
                                                     )
                                 Plaintiff,          )
                                                     )   C.A. No. 6:19-cv-01333-RBD-EJK
                         v.                          )
                                                     )
     LIGHTING SCIENCE GROUP CORP.,                   )
                                                     )
                              Defendant.             )
                                                     )
                                                     )

          AGREED JOINT MOTION REGARDING TECHNOLOGY TUTORIAL ON
                              JULY 22, 2020 AND
                     THE CLAIM CONSTRUCTION HEARING
                                    AND
                      MEMORANDUM OF LAW IN SUPPORT

           Nichia Corporation and Defendants respectfully submit this agreed Joint Motion in view

 of the Technology Tutorial scheduled for July 22, 2020 and the Claim Construction Hearing

 scheduled for August 19, 2020 in this case, as well as two companion cases: Nichia

 Corporation vs. Healthe, Inc. and Lighting Science Group Corp.., 6:19-cv-1332-RBD-EJK; and

 Nichia Corporation v. VividGro Inc. and Lighting Science Group Corp., 6:19-cv-1334-RBD-

 EJK.

           On the evening of July 13, 2020, and after the parties had submitted their Agreed Joint

 Motion regarding the Technology Tutorial,1 Defendants filed their responsive claim construction

 brief. In their brief, Defendants agreed to all of Plaintiff Nichia’s proposed construction.

 Accordingly, as the parties are now in agreement as to the meaning of all claim terms, the parties

 propose the following:



 1
     The Court issued an Order (Doc. No. 114) on July 14, 2020, granting the Joint Motion.


           123048533.1
Case 6:19-cv-01333-RBD-EJK Document 118 Filed 07/16/20 Page 2 of 4 PageID 1871




      •    That the Court postpone the Technology Tutorial as well as the July 20, 2020 deadline for

           submitting the materials to the Court until a later date prior to the Deadline for Filing

           Dispositive and Daubert Motions, when the tutorial may be of more value to the Court.

      •    That, in view of the parties’ agreement regarding the claim constructions, the Court

           adjourn the claim construction hearing now scheduled for August 19, 2020.

           Finally, the parties will be submitting an updated Joint Stipulation identifying the agreed

 constructions for the claim terms.

           WHEREFORE, the parties respectfully request the Court grant this motion, and enter an

 order rescheduling the Technology Tutorial and submission of materials to the Court to a time

 and date convenient to the Court, and adjourning the claim construction hearing.



  Date: July 16, 2020                                    Respectfully submitted,


  By: /s/ Daniel C. Johnson                              By /s/Ryan T. Santurri
  Eleanor M. Yost                                        Ryan T. Santurri
  Florida Bar No. 1003178                                Florida Bar No. 15698
  eyost@carltonfields.com                                rsanturri@allendyer.com
  William (Ty) Giltinan                                  ALLEN, DYER, DOPPELT
  Florida Bar No. 27810                                   & GILCHRIST, P.A.
  wgiltinan@carltonfields.com                            255 South Orange Avenue, Suite 1401
  J. Coy Stull                                           Post Office Box 3791
  Florida Bar No. 15764                                  Orlando, FL 32802-3791
  jstull@carltonfields.com                               Telephone: (407) 841-2330
                                                         Facsimile: (407) 841-2343
  4221 W. Boy Scout Boulevard
                                                         and
  Suite 1000
  Tampa, Florida 33607-5780
                                                         Andrew Gish
  Tel. No.: (813) 229-4395
  Fax No.: (813) 229-4133                                Noroozi PC
                                                         1250 Broadway, 36th Floor
  -and-                                                  New York, NY 10001
                                                         (212) 328-1164
  Daniel C. Johnson
  Trial Counsel                                          Attorneys for Defendant


                                                     2
 123048533.1
Case 6:19-cv-01333-RBD-EJK Document 118 Filed 07/16/20 Page 3 of 4 PageID 1872




  djohnson@carltonfields.com
  Florida Bar No. 522880
  Carlton Fields, P.A.
  200 S. Orange Ave., Ste. 1000
  Orlando, Florida 32801-3400
  Tel. No.: (407) 244-8237
  Fax No.: (407) 648-9099

  -and-

  ROTHWELL,     FIGG,             ERNST        &
  MANBECK, P.C.

  Robert P. Parker (Trial Counsel) (pro hac vice)
  rparker@rfem.com
  Jenny Colgate (pro hac vice)
  jcolgate@rfem.com
  Michael Jones (pro hac vice)
  mjones@rfem.com
  Daniel McCallum (pro hac vice)
  dmccallum@rfem.com
  Mark Rawls (pro hac vice)
  mrawls@rfem.com
  607 14th Street N.W., Suite 800
  Washington, DC 20005
  Tel. No.: (202) 783-6040
  Fax No.: (202) 783-6031

  Attorneys for Plaintiff Nichia Corporation




                                                    3
 123048533.1
Case 6:19-cv-01333-RBD-EJK Document 118 Filed 07/16/20 Page 4 of 4 PageID 1873




                                    CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the above and foregoing has been furnished,

 electronically, through the CM/ECF system, to all parties on the mailing matrix, this 16th day of

 July, 2020.


                                                 /s/ Daniel C. Johnson
                                                 Daniel C. Johnson




                                                    4
 123048533.1
